Name: Council Regulation (EEC) No 1173/87 of 28 April 1987 amending Regulation (EEC) No 1417/78 on the aid system for dried fodder
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  agricultural policy;  agricultural structures and production
 Date Published: nan

 30 . 4 . 87 Official Journal of the European Communities No L 113/ 13 COUNCIL REGULATION (EEC) No 1173/87 of 28 April 1987 amending Regulation (EEC) No 1417/78 on the aid system for dried fodder THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1 985/86 (2), and in particular Article 6 (2) thereof, Whereas, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 1117/78 , from 1 May 1987 undertakings which process fodder may draw their supplies from middlemen who have concluded contracts with producers ; whereas the general rules of the aid scheme for dried fodder laid down in Regulation (EEC) No 1417/78 (3), as last amended by Regulation (EEC) No 943/87 (4), should therefore be amended accordingly by rewording Article 7 and by specifying the safeguards which the middlemen in ques ­ tion must provide, products by a processing plant or, where appropriate, an approved buyer within the meaning of Article 8a, they shall include at least :  the price to be paid to the producer for the green fodder or, where appropriate, sun-dried fodder,  the area the crop of which is to be delivered, and  the cqnditions of supply and payment. 2. Where the contracts referred to in the first indent of Article 6 ( 1 ) (c) of Regulation (EEC) No 1 1 17/78 are special-order contracts for the processing of fodder supplied by the producer, they shall specify at least the area the crop of which is to be delivered and include a clause obliging the processing plant to pay the producer the amount of the aid specified in Articles 3 and 5 of Regulation (EEC) No 1117/78 which it receives for the quantities processed in discharge of the contracts.' 2. The following Article is inserted : 'Article 8a The natural or legal persons specified in the third indent of Article 6 ( 1 ) (c) of Regulation (EEC) No 1117/78 , from whom the processing plants may draw their supplies, shall be buyers approved, as specified for in Article 12 of Regulation (EEC) No 1117/78 , by the competent body of the Member State in which the fodder is harvested. The said approved buyers shall keep daily records of the quantities of fodder purchased from each producer and sold to each processing plant.' Article 2 This Regulation shall enter into force on 1 May 1987. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1417/78 is hereby amended as follows : 1 . Article 7 is replaced by the following : Article 7 1 . Where contracts with producers of fodder for drying, as referred to in Article 6 ( 1 ) (c) of Regulation (EEC) No 1117/78 , are for the purchase of the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 142, 30 . 5 . 1978 , p. 1 .I1) OJ No L 171 , 28 . 6 . 1986, p. 4. (3) OJ No L 171 , 28 . 6 . 1978 , p. 1 . 4 OJ No L 90, 2 . 4 . 1987, p. 1 .